Case 3:17-cv-00072-NKM-JCH Document 730 Filed 05/21/20 Page 1 of 5 Pageid#: 11014




                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            Charlottesville Division


    ELIZABETH SINES, SETH WISPELWEY,
    MARISSA BLAIR, APRIL MUNIZ,
    MARCUS MARTIN, NATALIE ROMERO,
    CHELSEA ALVARADO, JOHN DOE, and
    THOMAS BAKER,


                           Plaintiffs,
    v.


    JASON KESSLER, RICHARD SPENCER,
    CHRISTOPHER CANTWELL, JAMES
    ALEX FIELDS, JR., VANGUARD               Civil Action No. 3:17-cv-00072-NKM
    AMERICA, ANDREW ANGLIN,
    MOONBASE HOLDINGS, LLC, ROBERT
    “AZZMADOR” RAY, NATHAN DAMIGO,
    ELLIOT KLINE a/k/a/ ELI MOSLEY,          JURY TRIAL DEMANDED
    IDENTITY EVROPA, MATTHEW
    HEIMBACH, MATTHEW PARROTT a/k/a
    DAVID MATTHEW PARROTT,
    TRADITIONALIST WORKER PARTY,
    MICHAEL HILL, MICHAEL TUBBS,
    LEAGUE OF THE SOUTH, JEFF SCHOEP,
    NATIONAL SOCIALIST MOVEMENT,
    NATIONALIST FRONT, AUGUSTUS SOL
    INVICTUS, FRATERNAL ORDER OF THE
    ALT-KNIGHTS, MICHAEL “ENOCH”
    PEINOVICH, LOYAL WHITE KNIGHTS OF
    THE KU KLUX KLAN, and EAST COAST
    KNIGHTS OF THE KU KLUX KLAN a/k/a
    EAST COAST KNIGHTS OF THE TRUE
    INVISIBLE EMPIRE,




                           Defendants.

   PLAINTIFFS’ RESPONSE TO DEFENDANT SPENCER’S MOTION FOR LEAVE TO
       WITHDRAW AS COUNSEL FOR DEFENDANT RICHARD B. SPENCER
Case 3:17-cv-00072-NKM-JCH Document 730 Filed 05/21/20 Page 2 of 5 Pageid#: 11015




         Provided that Mr. Spencer remain in contact with Plaintiffs and continue to fulfill his

  remaining discovery obligations in this litigation, Plaintiffs have no objection to Defendant

  Spencer’s Motion for Leave to Withdraw as Counsel for Defendant Richard B. Spencer. (ECF

  No. 727).

  Date: May 21, 2020                                Respectfully submitted,




                                                    /s/
                                                    Robert T. Cahill (VSB 38562)
                                                    COOLEY LLP
                                                    11951 Freedom Drive, 14th Floor
                                                    Reston, VA 20190-5656
                                                    Telephone: (703) 456-8000
                                                    Fax: (703) 456-8100
                                                    rcahill@cooley.com

                                                    Counsel for Plaintiffs




                                                    Of Counsel:

   Roberta A. Kaplan (pro hac vice)                 Karen L. Dunn (pro hac vice)
   Julie E. Fink (pro hac vice)                     William A. Isaacson (pro hac vice)
   Gabrielle E. Tenzer (pro hac vice)               Jessica Phillips (pro hac vice)
   Michael L. Bloch (pro hac vice)                  BOIES SCHILLER FLEXNER LLP
   KAPLAN HECKER & FINK LLP                         1401 New York Ave, NW
   350 Fifth Avenue, Suite 7110                     Washington, DC 20005
   New York, NY 10118                               Telephone: (202) 237-2727
   Telephone: (212) 763-0883                        Fax: (202) 237-6131
   rkaplan@kaplanhecker.com                         kdunn@bsfllp.com
   jfink@kaplanhecker.com                           wisaacson@bsfllp.com
   gtenzer@kaplanhecker.com                         jphillips@bsfllp.com
   mbloch@kaplanhecker.com




                                                1
Case 3:17-cv-00072-NKM-JCH Document 730 Filed 05/21/20 Page 3 of 5 Pageid#: 11016




   Yotam Barkai (pro hac vice)              Alan Levine (pro hac vice)
   BOIES SCHILLER FLEXNER LLP               Philip Bowman (pro hac vice)
   55 Hudson Yards                          COOLEY LLP
   New York, NY 10001                       1114 Avenue of the Americas, 46th Floor
   Telephone: (212) 446-2300                New York, NY 10036
   Fax: (212) 446-2350                      Telephone: (212) 479-6260
   ybarkai@bsfllp.com                       Fax: (212) 479-6275
                                            alevine@cooley.com
                                            pbowman@cooley.com

   David E. Mills (pro hac vice)            J. Benjamin Rottenborn (VSB 84796)
   Joshua M. Siegel (VSB 73416)             WOODS ROGERS PLC
   COOLEY LLP                               10 South Jefferson St., Suite 1400
   1299 Pennsylvania Avenue, NW             Roanoke, VA 24011
   Suite 700                                Telephone: (540) 983-7600
   Washington, DC 20004                     Fax: (540) 983-7711
   Telephone: (202) 842-7800                brottenborn@woodsrogers.com
   Fax: (202) 842-7899
   dmills@cooley.com
   jsiegel@cooley.com

                                            Counsel for Plaintiffs




                                        2
Case 3:17-cv-00072-NKM-JCH Document 730 Filed 05/21/20 Page 4 of 5 Pageid#: 11017




                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 21, 2020, I filed the foregoing with the Clerk of Court
  through the CM/ECF system, which will send a notice of electronic filing to:

   Justin Saunders Gravatt                            Elmer Woodard
   David L. Hauck                                     5661 US Hwy 29
   David L. Campbell                                  Blairs, VA 24527
   Duane, Hauck, Davis & Gravatt, P.C.                isuecrooks@comcast.net
   100 West Franklin Street, Suite 100
   Richmond, VA 23220                                 James E. Kolenich
   jgravatt@dhdglaw.com                               Kolenich Law Office
   dhauck@dhdglaw.com                                 9435 Waterstone Blvd. #140
   dcampbell@dhdglaw.com                              Cincinnati, OH 45249
                                                      jek318@gmail.com
   Counsel for Defendant James A. Fields, Jr.
                                                      Counsel for Defendants Matthew Parrott,
                                                      Traditionalist Worker Party, Jason Kessler,
                                                      Nathan Damigo, and Identity Europa, Inc.
                                                      (Identity Evropa)


   Bryan Jones                                        John A. DiNucci
   106 W. South St., Suite 211                        Law Office of John A. DiNucci
   Charlottesville, VA 22902                          8180 Greensboro Drive, Suite 1150
   bryan@bjoneslegal.com                              McLean, VA 22102
                                                      dinuccilaw@outlook.com
   Counsel for Defendants Michael Hill,
   Michael Tubbs, and League of the South             Counsel for Defendant Richard Spencer


   William Edward ReBrook , IV
   The Rebrook Law Office
   6013 Clerkenwell Court
   Burke, VA 22015
   edward@rebrooklaw.com

   Counsel for Defendants Jeff Schoep, National
   Socialist Movement, and Nationalist Front




                                                  1
Case 3:17-cv-00072-NKM-JCH Document 730 Filed 05/21/20 Page 5 of 5 Pageid#: 11018




          I further hereby certify that on May 21, 2020, I also served the following non-ECF
  participants, via electronic mail, as follows:

   Elliot Kline                                       Matthew Heimbach
   eli.f.mosley@gmail.com                             matthew.w.heimbach@gmail.com

   Robert Ray                                         Christopher Cantwell
   azzmador@gmail.com                                 christopher.cantwell@gmail.com

   Vanguard America
   c/o Dillon Hopper
   dillon_hopper@protonmail.com

                                                         /s/
                                                        Robert T. Cahill (VSB 38562)
                                                        COOLEY LLP
                                                        11951 Freedom Drive, 14th Floor
                                                        Reston, VA 20190-5656
                                                        Telephone: (703) 456-8000
                                                        Fax: (703) 456-8100
                                                        rcahill@cooley.com

                                                        Counsel for Plaintiffs




                                                  2
